             Case MDL No. 2997 Document 84 Filed 04/06/21 Page 1 of 6




                           BEFORE THE UNITED STATES
                  JUDICIAL PANEL ON MULTIDISTRICT LITIGATION



 IN RE: BABY FOOD MARKETING,                             MDL No. 2997
 SALES PRACTICES AND PRODUCTION
 LIABILITY LITIGATION


            KELLY PLAINTIFFS’ RESPONSE IN PARTIAL SUPPORT OF
         ALBANO PLAINTIFFS’ MOTION FOR TRANSFER OF ACTIONS TO
       THE EASTERN DISTRICT OF NEW YORK PURSUANT TO 28 U.S.C. § 1407

        Pursuant to Rule 6.1(c) of the Rules of Procedure for the United States Judicial Panel on

Multidistrict Litigation, Plaintiffs Andrea Kelly and Cole Millican (“Kelly Plaintiffs”) respectfully

submit their response in partial support of the motion for transfer of actions to the Eastern District

of New York. The Kelly Plaintiffs agree that the Related Actions should be transferred and

consolidated pursuant to 28 U.S.C. § 1407(a), but submit that the Eastern District of New York is

not the most appropriate transferee forum. The Kelly Plaintiffs respectfully submit that the Related

Actions, as well as all tag-along actions, should be transferred to Judge Anuraag Singhal in the

Fort Lauderdale division of the Southern District of Florida. As detailed below, the factors the

Panel considers when determining to transfer and consolidate related actions strongly support the

Southern District of Florida as the transferee forum.

  I.    LEGAL ARGUMENT

   A. Standard of Review

        Under 28 U.S.C. § 1407(a), the Panel has discretion to transfer and consolidate or

coordinate similar actions pending in different districts to maximize the convenience of the parties

and witnesses and promote the just and efficient conduct of the actions. See also MANUAL FOR

COMPLEX LITIGATION, FOURTH, § 20.131, p. 220. Centralization is appropriate when common
            Case MDL No. 2997 Document 84 Filed 04/06/21 Page 2 of 6




questions of fact across numerous actions creates the potential for duplicative discovery,

inconsistent pretrial rulings, inconvenience to the parties, and an unnecessary exhaust of judicial

resources. In re Enfamil Lipil Mktg. & Sales Practices Litig., 764 F. Supp. 2d 1356, 1357 (J.P.M.L.

2011) (selecting the Southern District of Florida as appropriate transferee forum for actions

involving “marketing and advertising” of “representations concerning the presence and/or efficacy

of two nutrients found in breast milk that are known to promote brain and eye development in

infants”); In re Erie COVID-19 Bus. Interruption Prot. Ins. Litig., MDL 2969, 2020 WL 7384529,

at *3 (J.P.M.L. Dec. 15, 2020). “Section 1407 does not require a complete identity or even a

majority of common factual or legal issues as a prerequisite to transfer.” In re Gadolinium Contrast

Dyes Prods. Liab. Litig., 536 F. Supp. 2d 1380, 1382 (J.P.M.L. 2008). Centralization has the

salutary effect of placing all related actions before a single judge who can formulate a pretrial

technique that “(1) allows discovery with respect to any non-common issues to proceed

concurrently with discovery on common issues, and (2) ensures that pretrial proceedings will be

conducted in a manner leading to the just and expeditious resolution of all actions to the overall

benefit of the parties.” Ibid.; see also In re Jan. 2021 Short Squeeze Trading Litig., MDL 2989,

2021 WL 1220775, at *1 (J.P.M.L. Apr. 1, 2021).

   B. The Southern District of Florida is the Most Appropriate Transferee Forum

       Centralization of all Related Actions is appropriate as all cases share common factual

questions, overlapping legal issues, and are in the procedural infancy stages of litigation—all of

the Related Actions were commenced within the last two months with the first being filed on

February 5, 2021. Moreover, centralization will prevent the massive proliferation of effort

inherent in conducting discovery on common issues in different courts. As such, there are no




                                                 2
            Case MDL No. 2997 Document 84 Filed 04/06/21 Page 3 of 6




practical hindrances to expedient coordination and the implementation of uniform pretrial

procedures and scheduling in the Southern District of Florida.

       The Southern District of Florida offers a convenient location for pretrial proceedings in the

Related Actions and has a strong nexus to the litigation. Florida has the fourth-highest birth rate

in the United States with 220,002 births.1 The U.S. Census Bureau estimates that more children

under the age of 5 reside in Florida (1,138,320 children) than in New York (1,128,306 children)

and New Jersey (515,167 children).2 Several of the actions involve claims brought by residents of

the State of Florida or consumers seeking to enforce Florida law.3 Thus, it is highly probable that

additional tag-along actions will be filed in the Southern District of Florida as it is the home to

significantly more putative class members.

       Fort Lauderdale is an accessible, metropolitan area with easy access to several international

airports, to wit: the Fort Lauderdale International Airport, which is located 4.6 miles from the

Southern District of Florida (Fort Lauderdale) Courthouse; the Miami International Airport, which

is located 29.3 miles from the Southern District of Florida (Fort Lauderdale) Courthouse; and the

West Palm Beach International Airport, which is located 44.3 miles from the Southern District of

Florida (Fort Lauderdale) Courthouse. See In re Trasylol Prods. Liab. Litig., 545 F. Supp. 2d 1357,

1358 (J.P.M.L. 2008) (“The Southern District of Florida, where a constituent action is pending,

currently has a relatively low number of MDL dockets and offers an accessible metropolitan

location.”); In re Monat Hair Care Products Mktg., Sales Practices & Prods. Liab. Litig., 325 F.



1
  See Centers for Disease Control and Prevent, National Vital Statistics Reports, Vol. 70, No. 2,
p. 21 — State and Territorial Data for 2019 (Mar. 23, 2021), available at:
https://www.cdc.gov/nchs/data/nvsr/nvsr70/nvsr70-02-508.pdf.
2
  See U.S. Census Bureau, Quick Facts on Population Estimates in Florida as of July 1, 2019,
available at: https://www.census.gov/quickfacts/FL.
3
  See, e.g., Garces v. Gerber Products Co. et al., Case No. 1:21-cv-719 (N.D. Ill.); Wallace et al.
v. Gerber Products Co. et al., Case No. 2:21-cv-2531 (D.N.J.).

                                                3
             Case MDL No. 2997 Document 84 Filed 04/06/21 Page 4 of 6




Supp. 3d 1364, 1365 (J.P.M.L. 2018) (the Southern District of Florida “offers a readily accessible

and convenient transferee forum”). There can be no dispute that the Southern District of Florida

offers a more convenient and accessible forum than the Eastern District of New York.

        The experience of Judge Singhal and the resources and capacity of the Southern District of

Florida also weigh in its favor. Judge Singhal is already presiding over the first case commenced

and pending in the district, Kelly et al. v. Gerber Products Co., Case No. 0:21-cv-60602-AHS, and

is familiar with the claims raised in these actions. See In re Trasylol Prods. Liab. Litig., 545 F.

Supp. 2d 1357, 1358 (J.P.M.L. 2008) (considering the fact that an action is already pending in the

transferee forum); In re Imagitas, Inc., 486 F. Supp. 2d 1371, 1372 (J.P.M.L. 2007) (selecting

transfer to a “jurist already familiar with the contours of the litigation”). The judges in the Southern

District of Florida are also well-versed in products liability and deceptive practices litigation.4

        This Panel often considers the experience of the trial judge when selecting a forum to

transfer pretrial proceedings in a multidistrict litigation. See, e.g., In re Vioxx Prods. Liab. Litig.,

360 F. Supp. 2d 1352, 1354 (J.P.M.L. 2005) (“Given the geographic dispersal of constituent

actions and potential tag-along actions, no district stands out as the geographic focal point for this

nationwide docket,” so the Panel “searched for a transferee judge with the time and experience to

steer this complex litigation on a prudent course”); In re Meridia Prods. Liab. Litig., 217 F. Supp.

2d 1377, 1378 (J.P.M.L. 2002) (similar); In re Diet Drugs (Phentermine, Fenfluramine,

Dexfenfluramine) Prods. Liab. Litig., 990 F. Supp. 834, 836 (J.P.M.L. 1998) (similar). Judge

Singhal is an experienced trial judge who will steer the course of these cases through pretrial



4
  See, e.g., Nunez v. Coloplast Corp., 461 F. Supp. 3d 1260 (S.D. Fla. 2020) (Judge Singhal
presiding) (concerning pelvic mesh-sling implant multidistrict litigation action); Epstein v. Gilead
Scis., Inc., 441 F. Supp. 3d 1277 (S.D. Fla. 2020); Nelson v. Mead Johnson Nutrition Co., 270
F.R.D. 689 (S.D. Fla. 2010) (involving marketing of baby foods in violation of consumer-related
statutes).

                                                   4
             Case MDL No. 2997 Document 84 Filed 04/06/21 Page 5 of 6




proceedings prudently and efficiently. Judge Singhal is a highly respected, persistent, and able

jurist who has presided over numerous complex class actions and is more than adequately equipped

to handle complex litigation including the complexities that could arise in a multidistrict litigation.

       Moreover, the Southern District of Florida has the resources and capacity to handle this

case. See In re Jan. 2021 Short Squeeze Trading Litig., MDL 2989, 2021 WL 1220775, at *3

(J.P.M.L. Apr. 1, 2021) (the Southern District of Florida has “the resources and the capacity to

efficiently handle what may be a large and complex litigation”); In re Monat Hair Care Products

Mktg., Sales Practices & Prods. Liab. Litig., 325 F. Supp. 3d 1364, 1365 (J.P.M.L. 2018) (the

Southern District of Florida “offers a readily accessible and convenient transferee forum”); In re

Trasylol Prods. Liab. Litig., 545 F. Supp. 2d 1357, 1358 (J.P.M.L. 2008) (considering the

“relatively low number of MDL dockets” in the Southern District of Florida). Federal court

statistics show that the Southern District of Florida has fewer pending civil cases per judge (342

cases) than judges in the Eastern District of New York (809 cases), the District of New Jersey

(2,742 cases), and the District of Delaware (608 cases).5 The Southern District of Florida is also

much more efficient—it takes significantly longer for a civil case to proceed from filing to trial in

the Eastern District of New York (41.6 months), the District of New Jersey (37.1 months), and the

District of Delaware (28.4 months) than in the Southern District of Florida (15.8 months). Id.

       Accordingly, Kelly Plaintiffs respectfully submit that these actions should be consolidated

for pretrial proceedings and transferred to Judge Singhal in the Southern District of Florida.

Dated: April 6, 2021.

                                                       Respectfully submitted,

                                                       /s/ Cody L. Frank


5
  See U.S. District Courts - Federal Court Management Statistics (Sept. 30, 2020), available at:
https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0930.2020.pdf.

                                                  5
Case MDL No. 2997 Document 84 Filed 04/06/21 Page 6 of 6




                               Cody L. Frank
                               FRANK LAW FIRM, P.A.
                               515 East Las Olas Boulevard, Ste. 120
                               Fort Lauderdale, Florida 33301
                               Telephone: (954) 787-6525
                               Facsimile: (954) 787-6524
                               Email: cody@codyfrank.com
                               Email: eservice@codyfrank.com

                               Counsel for Plaintiffs
                               Andrea Kelly and Cole Millican




                           6
